DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 30 November 2021 for the application filed 14 May 2019. Claims 1-10 and 12-20 are pending:
Claim 11 has been canceled; and
Claims 1, 12, 13, and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/021553, filed 06 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP17305364.6, filed 29 March 2017) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application.

Terminal Disclaimer
The terminal disclaimer filed on 03 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of previously copending 16/349,791 (now US Patent 11,110,373) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 17 is objected to because of the following informalities:
“further comprises other instrument members on said supply line (200), including:…” (line 2).
Appropriate correction is required.


Response to Arguments
	Applicant’s amendments with respect to the rejections of Claims 12-14 and 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered. These rejections have been withdrawn.
	Applicant’s arguments filed 30 November 2021 have been fully considered but are not persuasive.
	Applicant argues that as amended, elements of Claim 11 have been incorporated into Claim 1, Claim 1 now requires a plurality of columns, and additional instrument supports disposed downstream of the plurality of columns (pg. 10, top). Applicant also focuses on the requirement for disposing such columns relative to each other in a direction of extension generally transverse to the generally longitudinal direction of extension of the entire installation (pg. 10, top). Applicant argues that WEISSENBACH fails to disclose these three elements, namely only one column, nested carts in a single location, and no downstream instrument support (pg. 10, middle). Applicant further states that “WEISSENBACH… has a pumpcart that cannot reasonably accommodate a plurality of chromatography columns and a plurality of instrument members” disposed along the claimed extension direction and that any suggestion to do so would be considered impermissible hindsight reasoning (pg. 10, bottom). 
	The Examiner respectfully disagrees.
First, WEISSENBACH certainly discloses an additional instrument panel located downstream of the chromatography columns (see 430) on an instrument support plate 28. 
Second, Applicant has not addressed or provided any factual evidence beyond subjective statements indicating that the claimed plurality of chromatography columns is non-obvious over this limitation being considered a duplication of parts, namely, a chromatography column. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). WEISSENBACH discloses the use of a chromatography column 406; absent evidence that additional chromatography columns would provide any additional benefit or unexpected result beyond a more thorough characterization or separation of the biological liquid to be treated, the use of a plurality of chromatography columns would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. The only statement Applicant makes is that “WEISSENBACH discloses a single chromatography column” (pg. 10, top). Applicant further makes a statement that YUAN discloses columns in series, seemingly arguing that this prior art would be differentiated 
Finally, regarding the requirement that the columns are disposed relative to each other in a direction of extension generally transverse to the generally longitudinal direction of extension of the entire installation, Applicant has not addressed or shown why such an arrangement is considered a simple rearrangement of parts as rejected in the subsequent prior art rejections. WEISSENBACH even further discloses the need to optimize footprint area (p0055); therefore, one of ordinary skill in the art would find it obvious to arrange the columns and other instrument members in such a way to satisfy this requirement. Applicant has not provided any explanation or purpose or shown any significance as to why such a disposal of columns relative to each other in a direction of extension generally transverse to the generally longitudinal direction of extension of the entire installation would be non-obvious or critical to the invention.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) or, in the alternative, over WEISSENBACH in view of YUAN (US Patent 8,133,451).
	Regarding Claim 1, WEISSENBACH discloses a biological liquid treatment installation (i.e., an installation for treating biological liquid; abstract; p0002) comprising a biological liquid feed unit 3, a pump cart 2, and a conveying network cart 1 (p0077; FIG. 1) and further comprises a circuit for treating a biological liquid (FIG. 14).
Liquid to be treated is contained in a source bag 417 (i.e., biological liquid to treat; at least one biological liquid supply container) leading to a feed valve 717 (i.e., at least one supply valve) on the biological feed unit 3 and a downstream feed pump 414 (i.e., at least one supply pump) on the pump cart 2 (p0081; FIG. 14, 1).
Further downstream from the feed pump 414 is a flow meter 404 (p0081), pressure sensor 126 (p0099), and an instrument platform 405 comprising conductivity, temperature, and pH sensors on the conveying network cart 1 ahead of a chromatography column 406 (i.e., a plurality of instrument members disposed downstream of said at least one supply pump for measuring physico-chemical parameters of the biological liquid and which are connected to said at least one supply pump; chromatography column(s) disposed downstream of said plurality of instrument members being directly associated with and connected to at least some of said plurality of instrument members and being configured to be supplied with biological liquid by said at least one supply pump; p0100).
Said chromatography column 406 is shown to be in a generally vertical orientation relative to the biological liquid treatment installation (FIG. 4) In addition to male/female connectors (e.g., 11A, H, and K), a number of distribution valves (e.g., 125A, G, H, I, and L-O) direct the flow of liquid through the system downstream of the feed pump 414 (i.e., distribution valves disposed downstream of said at least one supply pump; FIG. 14, p0103). Finally WEISSENBACH discloses conduits or tubing, including disposable conduits (p0082), connecting the various elements of the biological liquid treatment circuit (i.e., a plurality of single-use pipes configured to be connected to said at least one supply valve, to said at least one supply pump, to said plurality; p0084, p0019, p0024, p0081).
WEISSENBACH further discloses instrument platform 430 disposed downstream of the chromatography column 406 comprising conductivity, temperature, pH, and UV sensors (i.e., disposed downstream of said plurality of chromatography columns and on which are mounted one or more additional measuring devices chosen from a conductivity sensor, and/or a pH sensor and/or a UV radiation sensor; p0105, p0127); this instrument platform 430 is mounted onto a support plate 28 (i.e., the installation further comprises additional instrument supports; p0157).
	WEISSENBACH is deficient in explicitly disclosing a plurality of chromatography columns.
However, this limitation is considered a duplication of parts, namely, a chromatography column. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). WEISSENBACH discloses the use of a chromatography column 406; absent evidence that additional chromatography columns would provide any additional benefit or unexpected result beyond a more thorough characterization or separation of the biological liquid to be treated, the use of a plurality of chromatography columns would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.
	Alternatively, YUAN discloses a capture and purification apparatus comprising distribution valves, fluid lines, and a plurality of chromatography columns (abstract). Advantageously, the combination of a plurality of chromatography columns (e.g., ion exchange and size exchange; c2/14-16) improves on prior chromatography technology by reducing the time required to process a fluid sample (i.e., increases throughput; c1/65-c2/10) and can be incorporated into existing chromatography apparatuses (c40/1-7). Further, the use of a plurality of chromatography 
Furthermore, regarding the limitations that “said plurality of chromatography columns are disposed relative to each other in a direction of extension generally transverse to said generally longitudinal direction of extension of said installation” and “said plurality of instrument members are disposed along said direction of extension generally transverse to said general longitudinal direction”, these limitations are considered a matter of configuration, namely, the orientation of the chromatography columns and instrument members. As disclosed by WEISSENBACH, the partial nesting and orientation of the various features of the disclosed treatment installation enables the optimization of the footprint on the ground required for the installation (p0055); such an optimization is advantageous especially for the treatment of biopharmaceutical liquids where space is at a premium (p0056). Therefore, the configuration of the claimed invention, in this case, the configuration of the plurality of chromatography columns in a direction of extension generally transverse to said generally longitudinal direction of extension of the installation and the configuration of the plurality of instrument members in a similar fashion, are matters of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configurations are significant and would yield unexpected results other than to optimize the footprint on the ground and thereby advantageously minimize use of premium space as disclosed by WEISSENBACH (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    400
    media_image2.png
    Greyscale


Regarding Claim 2, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. The prior art is deficient in explicitly disclosing that said chromatography columns are arranged in a triangle. However, this limitation is considered a matter of configuration, namely, the orientation of chromatography columns. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 3, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. The prior art is deficient in explicitly disclosing that said pipes forming said supply line are arranged such that said chromatography columns may be mounted in parallel and/or in series in said treatment circuit. However, as is known to one of ordinary skill in the art, chromatography columns are typically connected in parallel or in series. Thus, any teachings in the prior art that suggest the use of a plurality of chromatography columns in any connected configuration read upon the claim.
Furthermore, this limitation is considered a matter of configuration, namely, the arrangement of the single-use pipes. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). If the installation is organized in such a way that the chromatography columns are either in parallel or in series, it would be obvious to arrange the plurality of single-use pipes in such a way to deliver biological liquid feed.
Furthermore, the limitation that the plurality of chromatography columns may be mounted in parallel or in series “depending on a processing step” is directed toward materials or articles worked upon, namely the biological liquid being treated in the parallel or serial columns. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 4, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 3. WEISSENBACH further discloses male connector 606 downstream of the chromatography column 406 to connect to additional conduits 13J and 13K (p0102; FIG. 14) 
Regarding Claim 5, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 4. The prior art is deficient in explicitly disclosing each valve has a valve body and a valve head extending from said body provided to receive at least portion of pipes of said supply line.
However, such limitations are inherent in the design of a valve. Valves are designed to fluidly connect one element to another (e.g., tubing to tubing, tubing to device, or device to device) to effectively transport a fluid from the one element to the other; this inherently requires that valves have a portion that connects with an element (i.e., a valve head provided to receive at least portions of pipes) and a valve body to redirect fluid to the other element. Thus, claims to valving structural elements that merely embody the purpose and use of a valve do not amount to patentable significance. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Regarding Claim 7, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. WEISSENBACH further shows the instrumentation platform 405 is located on the conveying network cart 1 (FIG. 1). WEISSENBACH shows the instrumentation platform 405 disposed relatively transverse to the general longitudinal direction of fluid flow (e.g., compare horizontal flow direction of entering/exiting conduits 13K and 13J and vertical flow direction of conduits on the platform; FIG. 4; p0318). The prior art is deficient in explicitly disclosing the instrumentation platform 405 is disposed substantially above said chromatography columns.
However, this limitation is considered a matter of configuration, namely, the relative arrangement of the claimed plurality of chromatography columns and plurality of instrument members. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). Whether the installation is organized in such a way that the instrument members are substantially above or below the chromatography columns, 
Regarding Claim 8, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 7. WEISSENBACH further discloses that the conveying network cart 1 includes a support plate 28 to which instrumentation platform 405 is fastened (p0157-0158, FIG. 2). The platform holds a conductivity sensor, a pH sensor, a temperature sensor, and a bubble detector (p0099). The conveying network cart 1 also includes shells 20 and 21 that contains a bag 18 comprising the components of the biological liquid treatment circuit, e.g., connectors 11A-R, conduits 13A-Q, and valves 125A-W (p0141-0142). Connectors 11A-R are laterally located on the cart 1 (p0165) and lead to the valves 125A-W implanted in the shell 20 (p0142). 
Regarding Claim 16, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. WEISSENBACH further discloses containers 422-426 connected to feed pump 413 via valves 722-726 (p0086-0087) and connecting via valve 125C to conduit 13E upstream of the chromatography column 406 (FIG. 14); further, these components are connected with conduit lines, e.g., 13C (p0086; FIG. 14).
The additional limitations pertaining to the orientation of the instantly claimed inlet valves, containers, pump, and pipes have been addressed in the rejection of Claim 1.
Regarding Claim 17, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 16. WEISSENBACH further discloses a product detector 415 upstream of valve 717 (p0081, FIG. 14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) or, in the alternative, over WEISSENBACH in view of YUAN (US Patent 8,133,451), as applied to Claim 5 above, and further in view of BAKER (US PGPub 2006/0049209 A1).
	Regarding Claim 6, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 5. The prior art is deficient in disclosing said distribution valves and/or said outlet valves are three-way valves having two inlets and one outlet or two outlets and one inlet or a pinch mechanism.
.

Claims 9, 10, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) or, in the alternative, over WEISSENBACH in view of YUAN (US Patent 8,133,451), as applied to Claim 8 above, and further in view of HAMPTON et al. (US PGPub 2011/0120951 A1).
	Regarding Claim 9, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 8. WEISSENBACH further discloses the control and actuation platforms are mounted on a first conveying network cart 1 (p0100). While the chromatography column 406 is associated with the first conveying network cart 1, as shown by the floating column in FIG. 4, WEISSENBACH does not require the column to be supported by the cart. The prior art is deficient in disclosing the chromatography columns are mounted on a second cart configured to be juxtaposed against and/or partially nested with said first cart.
	However, WEISSENBACH discloses a modular system where certain components of the installation are located on different carts, e.g., a biological liquid feed unit 3, a pump cart 2, and a conveying network cart 1 (p0077; FIG. 1), configured to be juxtaposed against each other via corresponding lateral faces (p0047) or nested with each other (p0053). Advantageously, the arrangement of these systems on different carts increases the flexibility of the installation (p0025). As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to mount the chromatography columns on a separate cart, such as that taught by HAMPTON wherein a chromatography column is mounted on a cart (p0030), in the biological liquid treatment installation taught by WEISSENBACH or, alternatively, modified WEISSENBACH.
Regarding Claim 10, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 9. WEISSENBACH further discloses the first cart has a configuration with a chassis (p0156) that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Similarly, regarding Claim 12, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 10. Regarding the configuration of a third card and instrument supports, the claimed limitations are considered configurations obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 14, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 12. WEISSENBACH further discloses the carts comprise chassis (p0156) onto which support plate 28 can be affixed for holding instruments (p0157). While WEISSENBACH may not have explicitly disclosed the exact claimed configuration, WEISSENBACH discloses chassis geometry that allows for the multiple carts to be nested together. Thus, the claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
Regarding Claim 18, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 12. WEISSENBACH further discloses that the conveying network cart 1 includes a support plate 28 to which instrumentation platform 405 is fastened (p0157-0158, FIG. 2). WEISSENBACH further discloses the conveying network cart 1 is part of a modular system of multiple carts 1-3 (p0077; FIG. 1) configured to be juxtaposed against each other via corresponding lateral faces (p0047) or nested with each other (p0053).
	
Claims 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) or, in the alternative, over WEISSENBACH in view of YUAN (US Patent 8,133,451) and further in view of HAMPTON et al. (US PGPub 2011/0120951 A1), as applied to Claims 10 and 18 above, and even further in view of SHAIMI (US PGPub 2009/0049891 A1).
Regarding Claims 13 and 19, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claims 10 and 18, respectively. WEISSENBACH further discloses instrument platform 430 disposed downstream of the chromatography column 406 comprising conductivity, temperature, pH, and UV sensors (p0105). Modified WEISSENBACH is deficient in disclosing at least one supplementary measuring device chosen from a pressure sensor and/or a spectrophotometer.
However, as is well-known to one of ordinary skill in the art, detectors, i.e., commonly spectrophotometers, are typically located after a chromatography column to identify eluting compounds. Similarly, pressure sensors are typically paired with chromatography columns to properly regulate pressures across the column (e.g., using a back-pressure regulator). For example, SHAIMI discloses a UV spectrophotometer 7 (p0056) and back-pressure regulator 20 (p0082-0083) downstream of a chromatography column 6 (FIGs. 1-4). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include at least one supplementary measuring device as taught by SHAIMI in the biological liquid treatment installation taught by WEISSENBACH or, alternatively, WEISSENBACH in view of YUAN.
Regarding Claim 20, modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 13. WEISSENBACH further discloses the carts comprise chassis (p0156) onto which support plate 28 can be affixed for holding instruments (p0157). While modified WEISSENBACH may not have explicitly disclosed the exact claimed configuration, WEISSENBACH discloses chassis geometry that allows for the multiple carts to be nested together. Thus, the claimed configuration is considered a matter of choice that would be obvious to one of ordinary skill in the art at the time of the filing of the invention absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEISSENBACH et al. (US PGPub 2012/0031510 A1) or, in the alternative, over WEISSENBACH in view of YUAN (US Patent 8,133,451), as applied to Claim 1 above, and further in view of HEILMANN et al. (US Patent 5,468,847).
Regarding Claim 15, WEISSENBACH or alternatively modified WEISSENBACH makes obvious the installation for treating biological liquid of Claim 1. The prior art is deficient in disclosing the installation further comprises at least one reserve container disposed downstream of said chromatography columns and at least one other supply valve disposed downstream of said reserve container and upstream of said at least one supply pump.
HEILMANN discloses a separation system comprising a reservoir 81, filter assembly 86, outlet tube 84, pump 85, separation filter assembly 86, and inlet tube 87 (c5/65-c6/7; FIG. 6). Advantageously, this recirculating system in a closed-loop assembly concentrates, separates, and purifies target analytes in a solution at low pressures for large scale bioseparations (c3/12-15; Examples 3-4). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include at least one reserve container disposed downstream of said chromatography columns and at least one other supply valve disposed downstream of said reserve container and upstream of said at least one supply pump as taught by HEILMANN in the biological liquid treatment installation taught by WEISSENBACH or, alternatively, modified WEISSENBACH.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777